            Case 1:19-cv-11003-IT Document 53 Filed 06/27/19 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

MARIAN RYAN, et al.,                  )
                                      )
       Plaintiffs,                    )
                                      )
       v.                             )                        CASE NO. 1:19-CV-11003-IT
                                      )
U.S. IMMIGRATION AND CUSTOMS          )
ENFORCEMENT, et al.,                  )
                                      )
       Defendants.                    )
_____________________________________ )

                  ASSENTED-TO MOTION FOR EXTENSION OF TIME
                          TO RESPOND TO COMPLAINT

        The deadline to respond to the complaint falls on June 28, 2019. Fed. R. Civ. P. 12(a)(2).

Defendants respectfully request that the Court extend the deadline by 60 days, to August 27, 2019.

        The Court may extend the deadline for “good cause.” Fed. R. Civ. P. 6(b)(1)(A). Good cause

for a 60-day extension exists because, in the event that Defendants appeal the Court’s Order granting

a preliminary injunction [52], simultaneous district-court litigation would likely be inefficient. See Fed.

R. Civ. P. 1 (directing district courts to construe and administer the Rules of Civil Procedure “to secure

the just, speedy, and inexpensive determination of every action and proceeding”). A 60-day extension

would afford Defendants the allotted time to make an appeal decision. See Fed. R. App. P. 4(a)(1)(B).

Plaintiffs assent to this motion.
           Case 1:19-cv-11003-IT Document 53 Filed 06/27/19 Page 2 of 3



Dated: June 27, 2019                         Respectfully submitted,

JOSEPH H. HUNT                               ANDREW E. LELLING
Assistant Attorney General                   United States Attorney
Civil Division
                                             /s/ Rayford A. Farquhar
WILLIAM C. PEACHEY                           RAYFORD A. FARQUAR
Director, Office of Immigration Litigation   BBO No. 560350
District Court Section                       Assistant U.S. Attorney
                                             U.S. Attorney’s Office
EREZ REUVENI                                 1 Courthouse Way, Suite 9200
Assistant Director                           Boston, MA 02210
                                             (617) 748-3100
FRANCESCA GENOVA                             rayford.farquhar@usdoj.gov
Trial Attorney
                                             Counsel for Defendants
/s/ Julian Kurz
JULIAN KURZ
Trial Attorney
U.S. Department of Justice
Office of Immigration Litigation
District Court Section
P.O. Box 868, Washington, DC 20044
(202) 616-4962
julian.m.kurz@usdoj.gov
           Case 1:19-cv-11003-IT Document 53 Filed 06/27/19 Page 3 of 3



                                  CERTIFICATE OF SERVICE

       I certify that I filed this document through the Court’s ECF system. I further certify that this

document will be electronically served on Plaintiffs’ counsel.

       June 27, 2019                                   /s/ Julian Kurz
                                                       JULIAN KURZ
                                                       Trial Attorney
                                                       U.S. Department of Justice




                              LOCAL RULE 7.1 CERTFICATION

       I certify that on June 24 and 27, 2019, I communicated via email with David Zimmer, counsel

for Plaintiffs, who assented to this motion.

       June 27, 2019                                   /s/ Julian Kurz
                                                       JULIAN KURZ
                                                       Trial Attorney
                                                       U.S. Department of Justice
